ICJ_046_SouthWestAfrica_ETH_ZAF_1964-10-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER OF 20 OCTOBER 1964

1964

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

ORDONNANCE DU 20 OCTOBRE 1964
Official citation :

South West Africa, Order of 20 October 1964,
IC.J. Reports 1964, D. 171.

Mode officiel de citation :

Sud-Ouest africain, ordonnance du 20 octobre 1964,
C.T.J. Recueil 1964, p. 171.

 

Sales number 289
N° de vente:

 

 

 
171

INTERNATIONAL COURT OF JUSTICE

1964 YEAR 1964
20 October
General List :

Nos. 46 & 47 20 October 1964

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to Article 37
of the Rules of Court,

having regard to the Order of 20 January 1964, fixing 20 November
1964 as the time-limit for the filing of the Rejoinder of the Government
of South Africa ;

Whereas, by a letter dated 5 October 1964 received and filed in the
Registry on 8 October 1964, the Agent for the Government of South
Africa, for the reasons therein set out, requested the extension of the
time-limit to the beginning of January 1965 ;

Whereas, on 8 October 1964, a certified true copy of the aforemen-
tioned letter was transmitted to the Agent for the Governments of
Ethiopia and Liberia who was asked: to make known the views of those
Governments on the request ;

Whereas, in a letter dated 13 October 1964, the Agent for the Govern-
ments of Ethiopia and Liberia set out the reasons for which those Govern-
ments opposed the granting of an extension of the time-limit,

4
172 SOUTH WEST AFRICA (ORDER OF 20 X 64)

Extends to 23 December 1964 the time-limit for the filing of the
Rejoinder of the Government of South Africa.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twentieth day of October, one
thousand nine hundred and sixty-four, in four copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of Ethiopia, the Government of Liberia and the Govern-
ment of South Africa, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) GARNIER-COIGNET,
Registrar.
